cc: Hon. Mark R. Denton, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Wait Law Firm
                     Lemons, Grundy & Eisenberg
                     Hutchison & Steffen, LLC
                     Reese Kintz Brohawn, LLC
                     Elizabeth J. Foley
                     Shook & Stone, Chtd.
                     Sterling Law, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF                                        2
     NEVADA


(0) I947A